Citation Nr: 1401059	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  02-03 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than May 25, 2000, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel 


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from May 1965 to May 1968.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for tinnitus, effective May 25, 2000.

In June 2008, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In October 2008, the Board rendered a decision on the Veteran's claim.

In January 2011, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the case.

In November 2011, the Board rendered a decision on the Veteran's claim.

In May 2013, the Court reversed the Board's decision and remanded case.


FINDING OF FACT

The RO received an informal service connection claim for tinnitus on May 9, 1984.





CONCLUSION OF LAW

The criteria for an effective date of May 9, 1984, for the grant of service connection for tinnitus have been met.  38 C.F.R. § 3.400 (2013).

Duties of Notice and Assistance

The Board is granting in full the benefit sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an effective date earlier than May 25, 2000, for the grant of service connection for tinnitus.  The Veteran contends that an informal May 1984 claim for a hearing disability coupled with medical records showing tinnitus constituted a service connection claim for tinnitus.

On May 9, 1984, the RO received a letter from the Veteran, simply stating that he "would like to get [his] hearing connected."  The Veteran did not elaborate on his symptoms, but the evidence VA developed revealed that he had tinnitus and hearing loss since 1967 or 1968, when he was exposed to excessive loud noises in Vietnam."  See October 1984 VA examination.

The RO treated the Veteran's claim as one for hearing loss.

Tinnitus was not adjudicated until the Veteran submitted a May 25, 2000, letter requesting a medical examination for his "hearing loss/tinnitus claim".  The RO granted service connection for tinnitus, effective May 25, 2000.

A "claim" is "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p).

Although the Veteran's May 1984 claim identified a hearing disability without more, it cannot be a claim limited only to hearing loss, but must rather be considered a claim for any hearing condition that may reasonably be encompassed by several factors including: the Veteran's description of the claim; the symptoms he described; and the information he submitted or that the Secretary obtained in support of the claim.  See Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).

The evidence developed by VA in support of the Veteran's claim clearly showed a diagnosis of tinnitus and hearing loss.  While hearing loss and tinnitus are different conditions marked by different symptoms, the Veteran, as a lay person, could not have been expected to have either "the legal or medical knowledge to narrow the universe of his claim or his current condition" to mere hearing loss.  Id.  

The May 9, 1984, claim is properly construed as one to include service connection for tinnitus.

An effective date of May 9, 1984, for tinnitus is warranted.


ORDER

Entitlement to an effective date of May 9, 1984, for tinnitus, is granted.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


